                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT

                                   8                                   NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           INDEPENDENT LIVING RESOURCE
                                  10       CENTER SAN FRANCISCO, et al.,                   Case No. 18-cv-06503-RS

                                  11                     Plaintiffs,
                                                                                           ORDER GRANTING MOTION TO
                                  12              v.                                       COMPEL ARBITRATION, DENYING
Northern District of California
 United States District Court




                                                                                           MOTION FOR LEAVE TO AMEND,
                                  13       UBER TECHNOLOGIES, INC., et al.,                AND DENYING DISCOVERY
                                                                                           MOTIONS.
                                  14                     Defendants.

                                  15                                          I. INTRODUCTION
                                  16           Plaintiffs1 bring this ADA action on behalf of Bay Area residents who were deterred from

                                  17   using the Uber App because of the inferior and discriminatory service it allegedly provides to

                                  18   wheelchair users. In February 2019, Defendants Uber Technologies, Inc., Rasier, LLC, and

                                  19   Rasier-CA, LLC (collectively, “Uber”) moved to compel arbitration of this action. That motion

                                  20   was denied without prejudice. Uber was, however, granted leave to conduct discovery regarding

                                  21   the existence of an agency relationship between Plaintiffs and persons who tested the Uber App

                                  22   prior to the filing of this lawsuit.

                                  23           Plaintiffs now move (1) for leave to file a Second Amended Complaint (“SAC”) and (2) to

                                  24   quash discovery requests propounded by Uber. Uber opposes both motions and moves (1) to

                                  25   compel Plaintiffs to respond to the aforementioned discovery requests, and (2) to compel

                                  26
                                  27   1
                                        Plaintiffs in this matter are: Independent Living Resource Center San Francisco; Community
                                  28   Resources for Independent Living; Judith Smith; Julie Fuller; and Sascha Bittner.
                                   1   arbitration of Plaintiffs’ claims. For the reasons set forth below, the motion to compel arbitration is

                                   2   granted. All other motions are denied as moot.

                                   3                                            II. BACKGROUND

                                   4          A. Procedural Background

                                   5          This action was originally filed in federal court in October 2018, however the Amended

                                   6   Complaint filed on January 11, 2019 is the operative complaint. On February 4, 2019, Uber moved

                                   7   to compel arbitration based on, among other things, the existence of a purported agency

                                   8   relationship between Plaintiffs and persons who tested the Uber App prior to the filing of this

                                   9   action. The motion was dismissed without prejudice on May 6, 2019. Uber was, however, granted

                                  10   leave to conduct limited discovery regarding “(1) the existence of a possible agency relationship

                                  11   between Plaintiffs and the testers, and (2) whether these testers agreed to Uber’s mandatory
                                       arbitration clause.” Order Denying Motion to Compel Arbitration 1. These discovery efforts
                                  12
Northern District of California
 United States District Court




                                       quickly ran aground. While Plaintiffs initially responded to several of Uber’s interrogatories, they
                                  13
                                       now seek to quash Uber’s remaining discovery requests. Uber opposes this motion to quash and
                                  14
                                       moves to compel Plaintiffs to respond.
                                  15
                                              Plaintiffs also move for leave to file an SAC in order to “clarify the facts on which
                                  16
                                       Plaintiffs rely to establish their claims in this action.” Mot. Leave to File SAC 1. They specifically
                                  17
                                       seek to remove any reference to testing of the Uber App from their complaint. In an order issued
                                  18
                                       on June 24, 2019, the court observed that it “appear[ed] appropriate to revisit Uber’s motion to
                                  19
                                       compel alongside Plaintiffs’ motion to quash and motion for leave to amend.” Order 1.
                                  20
                                       Accordingly, that order set a deadline for Uber to renew its motion to compel arbitration, should it
                                  21
                                       so choose. On July 1, 2019, Uber renewed its motion to compel arbitration. The matter was set for
                                  22
                                       hearing on the same day as the motion for leave to amend and the competing discovery motions.
                                  23
                                              B. Factual Background
                                  24
                                              This action arises from Uber’s alleged provision of inferior and discriminatory service to
                                  25
                                       people who use wheelchairs. Although Uber offers an option called “uberWAV” which allows
                                  26
                                       customers in the Bay Area to request a ride from a wheelchair accessible vehicle, Plaintiffs
                                  27

                                  28
                                                                                                                   CASE NO.   18-cv-06503-RS
                                                                                         2
                                   1   contend this option has a longer wait time than other Uber services, is often unavailable, and—

                                   2   unlike other Uber services—cannot be booked in advance. Plaintiffs, who claim never to have

                                   3   downloaded the Uber App, base these allegations on incidents they either witnessed firsthand or

                                   4   heard about from friends and family.

                                   5          Despite the fact Plaintiffs have never personally downloaded the Uber App, the Amended

                                   6   Complaint states in pertinent part: “Plaintiffs tested a number of central locations around the Bay

                                   7   Area daily in September 2018 and October 2018. In Alameda County, a total of 60 tests during

                                   8   business hours reflected an average estimated wait time for an [u]berWAV of 29.7 minutes.”

                                   9   Amend. Compl. ¶ 31. The Amended Complaint does not explain how Plaintiffs went about testing
                                       wait times without downloading the app and agreeing to the Terms of Use. Plaintiffs have since
                                  10
                                       conceded that the person responsible for testing the Uber App was in fact Plaintiffs’ agent. This
                                  11
                                       agent was a paralegal at Disability Rights Advocates by the name of Carson Turner. Plaintiffs also
                                  12
Northern District of California
 United States District Court




                                       admit that Ms. Turner agreed to Uber’s Terms of Use, but emphasize that she downloaded the app
                                  13
                                       “for personal use prior to the existence of th[e] agency relationship.” Mot. Quash 1.
                                  14
                                                                            III. LEGAL STANDARD
                                  15
                                              A. Motion for Leave to Amend
                                  16
                                              Under Rule 15(a), a party may amend its pleading once as a matter of course within 21
                                  17
                                       days of service of the pleading or 21 days of service of a responsive pleading or Rule 12 motion.
                                  18
                                       See Fed. R. Civ. P. 15(a)(1). After that, amendment is permitted only with the opposing party’s
                                  19
                                       written consent or by leave of the court. Id. 15(a)(2). In general, courts “should freely give leave
                                  20
                                       when justice so requires.” Id. This rule is applied with “extreme liberality,” Eminence Capital,
                                  21
                                       LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003), and nonmoving parties bear the burden
                                  22
                                       of demonstrating why leave to amend should not be granted, Genentech, Inc. v. Abbott
                                  23
                                       Laboratories, 127 F.R.D. 529, 530-31 (N.D. Cal. 1989). In deciding whether leave to amend
                                  24
                                       should be granted, courts consider (1) bad faith on the part of the movant; (2) undue delay; (3)
                                  25
                                       prejudice to the opposing party; and (4) futility of the proposed amendment. Foman v. Davis, 371
                                  26
                                       U.S. 178, 182 (1962).
                                  27

                                  28
                                                                                                                   CASE NO.   18-cv-06503-RS
                                                                                         3
                                   1             B. Motion to Compel Arbitration

                                   2             The Federal Arbitration Act (“FAA”) “provides that any arbitration agreement within its

                                   3   scope ‘shall be valid, irrevocable, and enforceable,’” and “permits a party ‘aggrieved by the

                                   4   alleged . . . refusal of another to arbitrate’ to petition any federal district court for an order

                                   5   compelling arbitration in the manner provided for in the agreement.” Chiron Corp. v. Ortho

                                   6   Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000) (quoting 9 U.S.C. § 4) (omission in

                                   7   original). The FAA “leaves no place for the exercise of discretion by a district court, but instead

                                   8   mandates that district courts shall direct the parties to proceed to arbitration on issues as to which

                                   9   an arbitration agreement has been signed.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218

                                  10   (1985).

                                  11                                              IV. DISCUSSION

                                  12             A. Motion for Leave to Amend
Northern District of California
 United States District Court




                                                 Plaintiffs proposed SAC removes all allegations relating to the testing of the Uber App by
                                  13
                                       Plaintiffs’ agents. The purpose of this amendment is “to clarify for Defendants and the Court, that,
                                  14
                                       irrespective of an agency relationship between Plaintiffs and the testers,” agency doctrine does not
                                  15
                                       bind Plaintiffs to the arbitration agreement entered by the testers because “the injuries at issue are
                                  16
                                       not dependent on the conduct of the testers and occurred independent of any agency relationship.”
                                  17
                                       Mot. Leave to File SAC 2. Uber opposes Plaintiffs’ motion for leave to file an SAC on the
                                  18
                                       grounds that it is the product of bad faith. There is, however, no need to reach the parties’
                                  19
                                       competing arguments regarding whether Plaintiffs are acting in bad faith because the motion
                                  20
                                       suffers from another, ultimately fatal, flaw: it is futile. The purpose of this motion is to try to
                                  21
                                       bolster Plaintiffs’ argument that they are not bound by the arbitration agreement entered into by
                                  22
                                       Ms. Turner. As explained below, this argument fails regardless of whether they are permitted to
                                  23
                                       file an SAC. Accordingly, this motion is denied as moot.
                                  24
                                                 B. Motion to Compel Arbitration
                                  25
                                                 It is well-settled under California law that a principal may be bound by an agreement made
                                  26
                                       by an agent within the scope of the agency relationship. See Mesler v. Bragg Mgmt., 39 Cal. 3d
                                  27

                                  28
                                                                                                                      CASE NO.   18-cv-06503-RS
                                                                                            4
                                   1   290, 303 (Cal. 1985); Bank of Am. Nat’l Trust & Savings Ass’n v. Cryer, 6 Cal. 2d 485, 489 (Cal.

                                   2   1936). Arbitration agreements are no exception. See Keller Constr. Co v. Kashani, 220 Cal. App.

                                   3   3d 222, 225-28 (Cal. Ct. App. 1990) (collecting cases). Therefore, a plaintiff who dispatches an

                                   4   agent to deal with a defendant on his or her behalf is bound by an arbitration agreement entered

                                   5   into by the agent in the course of those dealings. See Cal. Civ. Code § 2330 (“An agent represents

                                   6   his principal for all purposes within the scope of his actual or ostensible authority, and all the

                                   7   rights and liabilities which would accrue to the agent from transactions within such limit, if they

                                   8   had been entered into on his own account, accrue to the principal.”).

                                   9          The existence of an agency relationship is a question of fact. Larson v. Speetjens, No. 05-
                                       3176, 2006 WL 2567873, at *7 (N.D. Cal. Sept. 5, 2006). No formalities are required to form an
                                  10
                                       agency relationship, rather “conduct alone can be sufficient to create such a relationship.” Id.
                                  11
                                       (citing Malloy v. Fong, 37 Cal. 2d 356, 372 (Cal. 1951)). Where a person indisputably acted on a
                                  12
Northern District of California
 United States District Court




                                       plaintiff’s behalf, that person must be considered the plaintiff’s agent. Tamsco Properties, LLC v.
                                  13
                                       Langemeier, 597 F. App'x 428, 429 (9th Cir. 2015) (holding that because “Appellants admitted
                                  14
                                       that the affiliated individuals who attended the conferences did so on their behalf,” the attendees
                                  15
                                       must be considered the Appellants’ agents).
                                  16
                                              Plaintiffs concede that Ms. Turner was acting as their agent when she tested the wait times
                                  17
                                       for the Uber App’s various services. They nonetheless maintain that they are not bound by the
                                  18
                                       arbitration agreement for two reasons. First, they argue the arbitration clause does not apply here
                                  19
                                       because the agent’s conduct was not the predicate for Plaintiffs’ claims. In their view, “the
                                  20
                                       relevant inquiry is whether the injury at issue is derivative of the agent’s conduct.” Opp. Renewed
                                  21
                                       Mot. Compel 2. Plaintiffs, however, fail to identify any authority which endorses this view.
                                  22
                                       Instead, they distill this rule from the facts of various agency cases.
                                  23
                                              For example, Plaintiffs contend that in Tamsco Properties, LLC v. Langemeier, 597 Fed.
                                  24
                                       App’x 428, 429 (9th Cir. 2015), “the claims arose from the purchase of investments, which was
                                  25
                                       done in reliance on information the plaintiffs would not have obtained if their agents had not
                                  26
                                       accepted the arbitration clause.” Opp. Renewed Mot. Compel 3. Similarly, in County of Contra
                                  27
                                       Costa v. Kaiser Foundation Health Plan, Inc., 47 Cal. App. 4th 237, 243 (Cal. Ct. App. 1996),
                                  28
                                                                                                                    CASE NO.   18-cv-06503-RS
                                                                                          5
                                   1   “the claims arose from the provision of medical care which would not have been obtained if the

                                   2   agent had not accepted the arbitration clause.” Opp. Renewed Mot. Compel 3. Plaintiffs’ attempt

                                   3   to derive a new rule from the facts of these cases is unconvincing. The conventional test for

                                   4   determining whether Plaintiffs are bound by the arbitration agreement turns on whether the agent

                                   5   was acting within the scope of the agency when he or she agreed to be bound. The cases discussed

                                   6   in Plaintiffs’ opposition to their renewed motion provide no meaningful basis to deviate from this

                                   7   rule.

                                   8           Second, Plaintiffs contend that the agency exception cannot apply here because it would

                                   9   lead to an inequitable result. For example, Plaintiffs argue, they could be forced to arbitrate any
                                       claim against Uber “no matter how attenuated or entirely unrelated to the agent’s actions” it may
                                  10
                                       be. Opp. Renewed Mot. Compel 3. The scope of the arbitration agreement is, however, a separate
                                  11
                                       legal question. Here, the question is whether Plaintiffs are bound by the agreement at all. Under
                                  12
Northern District of California
 United States District Court




                                       agency doctrine, Plaintiffs are bound to the same extent as the agent who acted on their behalf.
                                  13
                                       While Plaintiffs argue that it would be unfair to force them to arbitrate, for example, a tort action
                                  14
                                       against Uber that was completely unrelated to the testing of the Uber App by Ms. Turner, this
                                  15
                                       equity argument applies with equal force regardless of whether an agent was used.
                                  16
                                               Finally, Plaintiffs contend that it would be absurd to hold that they “somehow lost the
                                  17
                                       right” to pursue their claims in federal court as soon as Ms. Turner used the Uber App to gather
                                  18
                                       evidence. Opp. Renewed Mot. Compel 5. At oral argument, Plaintiffs specifically argued that
                                  19
                                       granting Uber’s motion could lead to a situation where a plaintiff seeking to sue Uber could be
                                  20
                                       thrown out of court simply because the law firm representing him or her used Uber to deliver
                                  21
                                       chambers copies to the court. Although the chambers copy hypothetical is concerning, it is a far
                                  22
                                       cry from the present situation. Here, Plaintiffs dispatched their agents to affirmatively test the
                                  23
                                       Uber application in order to bolster their claim of discrimination. Plaintiffs then proceeded to file a
                                  24
                                       complaint that specifically referenced the data they collected from the Uber App. Under such
                                  25
                                       circumstances, there is nothing inequitable about binding Plaintiffs to the agreement which gained
                                  26
                                       them access to the Uber App in the first place.
                                  27
                                               In sum, the central inquiry is whether Ms. Turner was acting within the scope of the
                                  28
                                                                                                                   CASE NO.   18-cv-06503-RS
                                                                                          6
                                   1   agency when she tested the Uber App. Plaintiffs concede that she was.2 There is no dispute that

                                   2   Uber’s terms and conditions agreement is a “a contract evidencing a transaction involving

                                   3   commerce” subject to the FAA. 9 U.S.C. § 2. Accordingly, Plaintiffs are bound by the arbitration

                                   4   agreement to the same extent as their agent. The motion to compel arbitration is therefore

                                   5   granted.3

                                   6                                           V. CONCLUSION

                                   7          For the reasons set forth above, the motion to compel arbitration is granted and the action

                                   8   is, accordingly, stayed. Plaintiffs’ motion for leave to amend and the parties competing discovery

                                   9   motions are denied.

                                  10

                                  11   IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: July 30, 2019

                                  14                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  15                                                    United States District Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22   2
                                         The parties’ briefing on other associated motions raised the possibility that Plaintiffs may not be
                                  23   bound by the arbitration agreement because Ms. Turner downloaded the Uber App and agreed to
                                       the Terms of Use before she became Plaintiffs’ agent. Plaintiffs, however, do not press this
                                  24   argument in their opposition to the renewed motion. In any event, Uber has presented evidence
                                       that the Terms of Use state that “by accessing or using the Services, you [the user] confirm your
                                  25   agreement to be bound by these Terms.” Barajas Decl., Ex. 1 § 1. Accordingly, it would appear
                                       Ms. Turner reaffirmed the contract each time she opened the Uber App.
                                  26   3
                                        The parties’ competing discovery motions are denied as moot in light of the present order
                                  27   compelling arbitration of Plaintiffs’ claims.

                                  28
                                                                                                                  CASE NO.   18-cv-06503-RS
                                                                                         7
